Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Pakin Pongcheewin on 3/2/2021.

1. (Currently Amended) A method for resource allocation, comprising: 
configuring, by a base station, a resource for transmission of a physical shared channel of a terminal through a resource allocation parameter; and
sending, by the base station, the resource allocation parameter to the terminal through signaling; 
wherein the resource allocation parameter comprises at least one of: a wideband indication, a resource location in a ; wherein
the wideband has a basic unit of narrowband: the wideband comprises a number X of narrowbands and a total bandwidth of the wideband does not exceed a number Y of RBs, wherein the X narrowbands are X narrowbands with continuous narrowband indexes; or
the wideband has a basic unit of RB: the wideband comprises the number Y of RBs, wherein the Y RBs are Y RBs with continuous RB indexes; 
wherein X and Y are preset values.

2. (Previously Presented) The method according to claim 1, wherein the wideband indication is determined according to at least one of: a wideband preset index, a wideband offset or a narrowband index,
wherein the wideband preset index is determined according to a location of the wideband in a system bandwidth; 
the wideband offset is one of:
a number of narrowbands or physical resource blocks (PRBs) of a offset of a wideband starting location relative to a preset wideband starting location, 
the number of narrowbands or PRBs of the offset of the wideband starting location relative to a preset narrowband starting location, or 
the wideband starting location and a number of PRBs of a preset PRB offset; and 
the narrowband index is a narrowband index corresponding to a narrowband of the wideband starting location.



4. (Canceled) 

5. (Original) The method according to claim 1, wherein the resource location in the wideband is determined through at least one parameter of a group consisting of: narrowband enabling in the wideband, an RB set in the narrowband, a narrowband set in the wideband, an RB set in the wideband, an RB group set in the wideband, an RB group enabling in the wideband, a resource starting location in the wideband and a resource ending location in the wideband.

6. (Original) The method according to claim 5, wherein the RB group comprises a number N of RBs, wherein N has a fixed value, or is determined according to a number of RBs in the wideband, or is determined according to the number of RBs in the system bandwidth.

7. (Original) The method according to claim 1, wherein the resource location comprises at least one of: a resource starting location, a resource ending location and a number of resources. 

8. (Previously Presented) The method according to claim 1, wherein the step of sending, by the base station, the resource allocation parameter to the terminal through signaling comprises:
sending, by the base station, the wideband indication to the terminal through at least one of high-layer signaling or downlink control information (DCI), 

the wideband indication occupies a number x1+x2 of bits, x1 bits for indicating the wideband preset index and x2 bits indicating a wideband offset; or 
the wideband indication occupies a number x3 of bits for indicating a narrowband index corresponding to a narrowband of a wideband starting location.

9. (Original) The method according to claim 1, wherein the step of sending, by the base station, the resource allocation parameter to the terminal through signaling comprises:
sending, by the base station, the resource location in the wideband to the terminal through DCI, 
wherein the resource location in the wideband occupies a number y1+y2 of bits, y1 bits for indicating a narrowband enabling state in the wideband and  y2 bits for indicating an RB set in the narrowband;
the resource location in the wideband occupies a number y3+y2 of bits,  y3 bits for indicating the narrowband set and y2 bits for indicating the RB set in the narrowband, wherein y3 is determined according to a number of narrowbands in the wideband;
the resource location in the wideband occupies a number y4 of bits for indicating an RB set in the wideband, wherein y4 is determined according to a number of RBs in the wideband;
the resource location in the wideband occupies a number y5 of bits for indicating an RB group set in the wideband, wherein y5 is determined according to a number of RB groups in the wideband;

the resource location in the wideband occupies a number y7 of bits for indicating a resource starting location in the wideband and a resource ending location in the wideband;
the resource location in the wideband occupies a number y8+y9 of bits, y8 bits for indicating the resource starting location in the wideband, and y9 bits for indicating the resource ending location in the wideband; 
the resource location in the wideband occupies a number M of bits for indicating the RB set in the wideband and the RB group set in the wideband; or 
the resource location in the wideband occupies the number y1 of bits for indicating the narrowband enabling state in the wideband; 
wherein y1 has a value less than or equal to the number of narrowbands in the wideband.

10. (Original) The method according to claim 1, wherein the step of sending, by the base station, the resource allocation parameter to the terminal through signaling comprises at least one of:
sending, by the base station, the wideband enabling subframe to the terminal through the high-layer signaling, wherein the wideband enabling subframe occupies a number 10*z of bits for indication, and z is a fixed positive integer; or 


11. (Currently Amended) A method for resource determination, comprising: 
receiving, by a terminal, a resource allocation parameter corresponding to a physical shared channel sent by a base station; and 
transmitting, by the terminal, the physical shared channel according to the resource allocation parameter; 
wherein the resource allocation parameter comprises at least one of: a wideband indication, a resource location in a wideband, a wideband enabling subframe, a wideband mode or a resource location; wherein
the wideband has a basic unit of narrowband: the wideband comprises a number X of narrowbands, and a total bandwidth of the wideband does not exceed a number Y of RBs, wherein the X narrowbands are X narrowbands with continuous narrowband indexes; or
the wideband has a basic unit of RB: the wideband comprises the number Y of RBs, wherein the Y RBs are Y RBs with continuous RB indexes; 
wherein X and Y are preset values.  

12. (Previously Presented) The method according to claim 11, wherein the wideband indication is determined according to at least one of: a wideband preset index, a wideband offset or a narrowband index,

the wideband offset is one of:
a number of narrowbands or physical resource blocks (PRBs) of a offset of a wideband starting location relative to a preset wideband starting location, or 
the number of narrowbands or PRBs of the offset of the wideband starting location relative to a preset narrowband starting location, or 
the wideband starting location and a number of PRBs of a preset PRB offset; and 
the narrowband index is a narrowband index corresponding to a narrowband of the wideband starting location.

13. (Canceled) 

14. (Canceled) 

15. (Original) The method according to claim 11, wherein the resource location in the wideband is determined through at least one parameter of a group consisting of: narrowband enabling in the wideband, an RB set in the narrowband, a narrowband set in the wideband, an RB set in the wideband, a RB group set in the wideband, a RB group enabling in the wideband, a resource starting location in the wideband and a resource ending location in the wideband.

16. (Original) The method according to claim 15, wherein the resource block group comprises a number N of RBs, wherein N has a fixed value, or is determined according to a number of RBs in 

17. (Original) The method according to claim 11, wherein the resource location comprises at least one of: a resource starting location, a resource ending location and a number of resources. 

18. (Previously Presented) The method according to claim 11, wherein the step of receiving, by a terminal, a resource allocation parameter corresponding to a physical shared channel and sent by a base station comprises:
receiving, by the terminal, at least one of high-layer signaling or downlink control information (DCI) sent by the base station, wherein the at least one of the high-layer signaling or the DCI comprises wideband indication information, 
wherein the wideband indication occupies a number x of bits for indicating a wideband preset index; or 
the wideband indication occupies a number x1+x2 of bits, x1 bits for indicating the wideband preset index and x2 bits for indicating a wideband offset; and 
a narrowband index is a narrowband index corresponding to a narrowband of a wideband starting location.

19. (Original) The method according to claim 11, wherein the step of receiving, by a terminal, a resource allocation parameter corresponding to a physical shared channel sent by a base station comprises:
receiving, by the terminal, DCI sent by the base station, wherein the DCI comprises indication information of the resource location in the wideband: 

the resource location in the wideband occupies a number y1+y2 of bits, y1 bits for indicating a narrowband enabling state in the wideband and y2 bits for indicating an RB set in the narrowband, wherein y1 has a value less than or equal to a number of narrowbands in the wideband; 
the resource location in the wideband occupies a number y3+y2 of bits, y3 bits for indicating a narrowband set and y2 bits for indicating the RB set in the narrowband, wherein y3 is determined according to the number of narrowbands in the wideband; 
the resource location in the wideband occupies a number y4 of bits for indicating an RB set in the wideband, wherein y4 is determined according to a number of RBs in the wideband; 
the resource location in the wideband occupies a number y5 of bits for indicating an RB group set in the wideband, wherein y5 is determined according to a number of RB groups in the wideband; 
the resource location in the wideband occupies a number y6 of bits for indicating an RB group enabling state in the wideband, wherein y6 is equal to a number of PRB groups in the wideband; 
the resource location in the wideband occupies a number y7 of bits for indicating a resource starting location in the wideband and a resource ending location in the wideband; 
the resource location in the wideband occupies a number y8+y9 of bits, y8 bits for indicating the resource starting location in the wideband and y9 bits for indicating the resource ending location in the wideband; 

the resource location in the wideband occupies the number y1 of bits for indicating the narrowband enabling state in the wideband; 
wherein y1 has a value less than or equal to the number of narrowbands in the wideband.

20. (Original) The method according to claim 11, wherein the step of receiving, by a terminal, a resource allocation parameter corresponding to a physical shared channel sent by a base station comprises at least one of:
receiving, by the terminal, the high-layer signaling sent by the base station, 
wherein the high-layer signaling comprises the wideband enabling subframe, the wideband enabling subframe occupies a number 10*z of bits for indication, wherein z is a fixed positive integer; or 
the high-layer signaling comprises the wideband mode. 

21. (Currently Amended) An apparatus for resource allocation, applied to a base station and comprising: 
a processor; and
a memory for storing instructions executable by the processor,
wherein the processor is configured to:
configure a resource for transmission of a physical shared channel of a terminal through a resource allocation parameter; and

wherein the resource allocation parameter comprises at least one of: a wideband indication, a resource location in a wideband, a wideband enabling subframe, a wideband mode or a resource location; wherein
the wideband has a basic unit of narrowband: the wideband comprises a number X of narrowbands and a total bandwidth of the wideband does not exceed a number Y of RBs, wherein the X narrowbands are X narrowbands with continuous narrowband indexes; or
the wideband has a basic unit of RB: the wideband comprises the number Y of RBs, wherein the Y RBs are Y RBs with continuous RB indexes; 
wherein X and Y are preset values. 

22-24. (Canceled) 

25. (Previously presented) An apparatus for resource determination, applied to a terminal side and comprising: 
a processor; and
a memory for storing instructions executable by the processor,
wherein the processor is configured to implement the method according to claim 11. 

26-36. (Canceled)




Regarding claim 4, note both Stern-Berkowitz US 20170280481 and Lee US 20180076924 teach:

the wideband has a basic unit of narrowband: the wideband comprises a number X of narrowbands and a total bandwidth of the wideband does not exceed a number Y of RBs.

the wideband has a basic unit of narrowband: the wideband comprises a number X of narrowbands and a total bandwidth of the wideband does not exceed a number Y of RBs.

In addition regarding indexing, see US 20160270038 claim 1, the six consecutive RBs in the first narrowband are indexed in ascending order according to the indexes of respective Res

Prior Art of Record

US 20190174283 [0106] In FIG. 7, the columns represent consecutive subframes and the rows represent narrowbands in the system bandwidth (each narrowband having a respective associated index between `0` and `7`).

Reasons for Allowance


Regarding claims 1, 11, 21, 25, Stern-Berkowitz US 20170280481 teaches configuring, by a base station, a resource for transmission of a physical shared channel / PDSCH of a terminal through a resource allocation parameter (The DCI may carry a frequency location of the PDSCH (e.g., subband index or starting PRB). The DCI may carry a time location of the PDSCH (e.g., a starting subframe location). The DCI may carry TBS or TBS candidates. The DCI may carry a modulation order. The DCI may carry the repetition number of the associated PDSCH, [0421]); and
sending, by the base station, the resource allocation parameter to the terminal through signaling (DCI, [0421]);
wherein the resource allocation parameter comprises at least one of: a wideband indication, a resource location in a wideband (WCDMA,0025, frequency location time location, [0025]), a wideband enabling subframe, a wideband mode or a resource location.
However, none of the prior art of record teaches or fairly suggests all the limitations of the claims.


sending, by the base station, the resource allocation parameter to the terminal through signaling (DCI, [0198]);
wherein the resource allocation parameter comprises at least one of: a wideband indication, a resource location in a wideband (WCDMA, [0036], The DCI may include a frequency location of the PDSCH in the second subframe, [0198]), a wideband enabling subframe, a wideband mode or a resource location.
However, none of the prior art of record teaches or fairly suggests all the limitations of the claims.

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476